Citation Nr: 0207307	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  95-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right eye disorder, claimed as due to 
VA treatment in September 1989.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right eye 
disorder.

In May 1998, the Board remanded the veteran's claim to the RO 
in Indianapolis, Indiana for additional development, to 
include a VA examination.  That development has been 
completed and the case is ready for final appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.

2.  The medical evidence of record does not demonstrate that 
the veteran's right eye disorder was the result of VA 
treatment rendered in September 1989.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for a right eye disorder based upon VA treatment, have not 
been met.  38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 
3.358 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claim in the statement of the case and supplemental 
statement of the cases issued throughout the duration of the 
appeal.  In May 1998, the Board remanded the veteran's claim 
to the RO in order to afford the veteran a VA examination to 
determine the exact nature and extent of the appellant's 
right eye disorder.  This examination was conducted in July 
1998.  In a letter to the veteran from the RO, dated in 
January 2001 the appellant was informed of the duty to assist 
and notice requirements of the VCAA.  The veteran was also 
requested to submit any additional medical evidence in 
support of his claim.  In a letter to the RO, dated in 
January 2001, he indicated that he did not have any further 
information to submit in support of his claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, the veteran has contended that his current 
right eye disorder resulted from a scratch to the right eye 
inflicted by a nurse during eye treatment during VA 
hospitalization in July 1989. 

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual Background

Pertinent VA and private medical evidence of record reflect 
that the veteran was transferred from a private hospital to 
the VA Medical Center (VAMC) in Louisville, Kentucky on July 
25, 1989, for treatment of a self inflicted gunshot wound to 
the head.  The veteran suffered multiple brain abscesses 
secondary to foreign bodies (metal fragments).  At the time 
of admission to the VAMC in July 1989, the veteran was noted 
to have been blind in the left eye due to trauma from the 
gunshot.  His right pupil was round and reactive to light and 
accommodation.  A clinical note, dated August 26, 1989, 
reflects that the veteran had a three millimeter questionable 
hive below his right eye.  The next day, the veteran's right 
eye was noted to have been red.  The veteran indicated that 
he had rubbed his right eye in order to see better because he 
had headaches.  On August 28, 1989, there was thick 
yellow/whitish exudate of the right conjunctivae.  The 
veteran was given an eye ointment for the treatment of 
conjunctivitis from late August 1989 until he was discharged 
in mid-September 1989.  On September 13, 1989, the veteran 
was discharged from the VA hospital against medical advice.  
The veteran was subsequently transferred to a private 
hospital, Cumberland County Hospital.  Upon admission, the 
veteran's right eye was very erythematous with two 
"scrolar" abrasions.  The report indicated that it was 
uncertain whether the abrasions were early ulcerations 
starting to form or possible corneal abrasions.  

The veteran was admitted to the ophthalmology service at the 
VA Medical Center in Nashville, Tennessee in late September 
1989 for a persistent corneal ulcer of the right eye.  Upon 
admission, the veteran complained of blurred vision and pain 
in the right eye.  He denied wearing contact lens or a 
previous history of trauma.  Visual acuity in the right eye 
without correction was 20/80 -2, pinholing was to 20/50  -2.  
Pupil of the right eye was 6-4 millimeters.  Visual fields 
were full to confrontation in the right eye.  Slit-lamp 
examination revealed the right eye to have an epithelial 
defect with stromal infiltrate and folds in Descemet's with 
edema.  The anterior chamber demonstrated minimal cell and 
flare reactions.  An impression of a right corneal ulcer of 
the right eye was entered by the examiner.  The veteran was 
placed on fortified antibiotics.  Over the course of 
hospitalization, the corneal ulcer continued to become 
smaller in size.  On October 8, 1989, the veteran had a 
shield put over his right eye.  Over the next five days, the 
veteran had a new shield placed over his right cornea and the 
epithelial defect started to resolve.  On October 12, 1989, 
the defect was noted to have been well-healed.  The stromal 
edema was noted to have been less significant as was the 
stromal infiltrate.  A computed tomography scan was 
unremarkable for active abscess.  The veteran was discharged. 

A December 1989 statement from Dailey A. McPeak, M.D., 
indicated that the veteran had a large central corneal scar 
on the right eye, which was consistent with a herpes simplex 
keratitis.  A VA hospitalization report, dated in January 
1990, reflects that the veteran's right eye was reactive to 
direct light and accommodation. The extraocular movements 
were intact.  A January 1991 VA hospitalization report 
indicated that there were whitish lesions in the right 
cornea.  The pupil was dilated and there was no reaction to 
light.  An Axis III discharge diagnosis of decreased vision 
in the right eye was recorded.   A March 1991 VA 
hospitalization report reflects that there was no concentual 
response noted in the right pupil when light was shown into 
the left eye.  A March 1992 VA treatment record contained an 
impression of corneal scarring (disciform) of the right eye, 
secondary to trauma, which was encroaching on the visual 
axis.  VA outpatient reports, dated in December 1992 and 
March 1993, reflect that the veteran had a corneal scar 
secondary to trauma in the right eye.  A November 1993 VA 
general medical examination report reflects that the examiner 
was not able to visualize the vessels and papilla in the 
right eye, which was thought to have been the result of an 
early cataract.  A March 1995 VA discharge summary report 
indicated that the veteran had a right eye dendritic ulcer.  
A March 1995 report, submitted by the McPeak Eye Care Center, 
reflects that the veteran had received treatment at that 
facility in 1989.   It was noted that since that time, the 
veteran had sustained what was presumed to have been a 
herpetic corneal ulcer with secondary scarring in the right 
eye.  At that time, the veteran's vision was hand-motion at 1 
foot in the right eye with a dense corneal stromal scar.  

A May 1995 VA treatment record noted that there was 
questionable interstitial keratitis of the right eye.  
Disciform scarring was noted not to have been active in the 
right eye.  A June 1995 VA report indicated that there was a 
possibility of surgical restoration of the right eye but that 
due to concerns regarding the veteran's ability to manage any 
surgical follow-up regimen, surgical intervention was likely 
to be delayed with no improvement in the right eye acuity for 
several months.  In December 1995, the veteran was 
hospitalized for a corneal transplant of the right eye, and 
the January 1996 VA discharge summary indicated that the 
appellant had regained some visual acuity in the right eye 
and that he was able to see shapes and colors.  

A July 1998 VA eye examination was conducted pursuant to the 
Board's May 1998 remand request.  A review of that report 
reflects that a history of the veteran's right eye disorder 
consistent with that previously noted herein was recorded by 
the examiner.  An examination of the right eye revealed that 
visual acuity with correction was 20/40 at distant, J2 
(Jaeger) at near.  Manifest refraction did not improve vision 
in the right eye.  Pupils were reactive in the right eye .  
Extraocular motility was full.  Intraocular pressure was 12 
in the right eye.  Slit-lamp examination of the right eye 
revealed a corneal graft centrally.  Dilated fundus 
examination of the right eye revealed normal disk, macular 
vessels, and periphery.  A diagnosis of status-post 
penetrating keratoplasty, right eye, secondary to herpes 
keratitis.  It was noted that the Goldmann visual field 
performed on the right eye did not reveal any evidence of a 
hemianopic visual field defect but that the study was 
incomplete as the veteran was tired of the examination.  

After a review of the veteran's records and history from the 
veteran, the examiner further indicated that the veteran 
might or might not have developed the corneal abrasion of the 
right eye as a result of the placement of ointment in the eye 
by VA, and that the abrasion might have secondarily become 
infected, which would have been a complication of a corneal 
abrasion.  The examiner further opined that the veteran had 
undergone appropriate treatment for the viral infection which 
had healed leaving a residual corneal scar.  The examiner 
noted that the veteran had undergone penetrating keratoplasty 
in the right eye with a good postoperative result.  In this 
regard, the corneal graft was clear with no evidence of 
infection or graft rejection.  After a thorough review of the 
claims file and medical records, it was the examiner's 
opinion that the viral infection of the right eye was not 
directly related to specific treatment by VA.  The examiner 
further commented that in most cases of corneal abrasion, 
there was usually prompt and complete healing of the corneal 
epithelium.  However, in some cases, there may be secondary 
infection which was more a complication of the corneal 
disease and not related to treatment.  

Relevant Law and Regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected. 38 U.S.C.A. § 
1151 (West Supp. 2001).

The controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  The purpose of the amendment was, in effect, to 
nullify the United States Supreme Court's decision in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994) which held that no showing of negligence is necessary 
for recovery under section 1151.

The veteran's claim under 38 U.S.C.A. § 1151 was filed in 
January 1991.  Under the jurisprudence of the United States 
Court of Appeals for Veterans Claims (the Court), when a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board will accordingly use the pre-
October 1, 1997 version of section 1151, since it is 
obviously more favorable to the veteran in that negligence on 
the part of VA need not be established in order for him to 
prevail.  Rather, under the former version of section 1151, 
the veteran would need only to show that he has additional 
disability which is the result of VA hospitalization, medical 
or surgical treatment.

In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned.

 	"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidents of 
a disease's or injury's natural progression, occurring after 
the date of treatment .... VA's action is not the cause of 
the disability in those situations."  Brown v. Gardner, 115 
S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A.§ 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability is 
compensable.

Under 38 C.F.R. 3.358(c)(3) (2001), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim of compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (2001).

The veteran contends that VA medical treatment received in 
September 1989 resulted in the development of a right eye 
disorder diagnosed as a right corneal abrasion.  He has 
contended that the right corneal abrasion was a result of a 
scratch to the right eye inflicted by a nurse during the 
application of an eye ointment during VA hospitalization in 
September 1989. 

As discussed in detail above, in order to establish 
entitlement to benefits under the pre-October 1997 version of 
38 U.S.C.A. § 1151, which is applicable to this case under 
the Court's holding in Karnas, two elements must be 
demonstrated: (1) additional disability (2) which is the 
result of VA treatment.  The Board has thus carefully 
reviewed the evidence of record in order to determine if any 
additional disability exists and if that additional 
disability was the result of VA medical treatment.  For 
reasons explained below, the Board has determined that 
additional disability indeed exists, in the form of the 
claimed right eye disorder.  The Board has further concluded, 
for reasons explained below, that such additional disability 
is not a result of VA treatment, including the alleged 
misapplication of ointment to the right eye.

The evidence of record indicates that from August through 
September of 1989, he received treatment and medication for 
his right eye during VA hospitalization.  When discharged by 
VA on September 13, 1989, a right eye disorder was not found.  
He was discharged from the hospital against medical advice.  
In December 1989, a private physician indicated that the 
veteran had a large central corneal scar on the right eye 
which was consistent with a herpes simplex keratitis.  In 
March 1992, a VA treatment note contained an impression of 
corneal scarring (disciform) of the right eye, secondary to 
trauma, which was encroaching on the visual axis.  In 
December 1995, the veteran was hospitalized at a VA facility 
for a corneal transplant of the right eye, and the January 
1996 VA discharge summary indicated that he had regained some 
visual acuity in the right eye and that he was able to see 
shapes and colors.  In July 1998, the VA examiner opined that 
the veteran had undergone a penetrating keratoplasty in the 
right eye with a good postoperative result, and that the 
corneal graft remained clear with no evidence of infection or 
graft rejection.

The objective evidence of record thus indicates that the 
veteran suffered from an additional disability, namely herpes 
keratitis of the right eye which required a corneal 
transplant of the right eye.  However, the second question, 
whether this additional disability is the result of VA 
treatment, remains to be answered.  After a review of the 
evidence of record, the Board finds that such additional 
disability is not the result of the VA treatment that the 
veteran received.  The medical evidence demonstrates that the 
veteran underwent appropriate treatment for his viral 
infection of the right eye by VA and that the additional 
disability stems from the nature of a corneal disease, and it 
is therefore not causally related to such VA medical or 
surgical treatment and was merely coincidental with the VA 
treatment.  See 38 C.F.R. § 3.358 (2001).

Medical evidence of record supportive of the Board's 
conclusion includes the report of a VA physician in July 
1998, who examined the veteran in response to the Board's May 
1998 remand.  The medical evidence, in particular the comment 
of the VA examiner in July 1998, further indicates that the 
veteran underwent appropriate treatment for his viral 
infection of the right eye.  The examiner indicated that the 
secondary infection of the right eye, such as the veteran's 
herpes keratitis and resulting corneal transplant, was a 
result of corneal disease and not treatment by VA. 

The veteran testified at the RO in Indianapolis, Indiana in 
February 1996 that it was his belief that VA misapplied 
medication to his right eye in September 1989 which caused 
herpes keratitis and resulted in a corneal abrasion of the 
right eye.  However, a VA physician has concluded that the 
viral infection in the right eye was not directly related to 
specific treatment by VA.  This opinion is uncontroverted by 
other medical evidence.

The only support for the veteran's contentions is contained 
in his own statements and hearing testimony.  However, it is 
well established that lay persons such as the veteran are not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.359 (2001).  While the veteran 
is competent to testify as to his symptoms, he cannot provide 
competent evidence concerning medical matters, such as 
causality.  Although he was afforded ample opportunity to 
secure medical evidence which supported his position, none 
was submitted.

The Board has no reason to doubt the veteran's belief that 
the treatment he received at VA in August and September 1989 
resulted in the onset of his herpes keratitis and resulting 
corneal abrasion of the right eye.  However, as discussed 
immediately above, he is not competent to render such 
opinions, and the medical evidence of record simply does not 
support his contention.  Rather, the clinical evidence and 
the medical opinions of record suggest that the herpes 
keratitis and resulting corneal transplant of the right eye 
was the result of corneal disease and not treatment by VA. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a right eye disorder is not warranted.


ORDER


Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a right eye disorder due to VA treatment 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

